UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNTIED STATES OF AMERICA

                      -v-                                             19-CR-514 (JPO)

 ANTONIO MORA,                                                    SCHEDULING ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       The trial in this case will begin on Wednesday, September 22, 2021, at 9:30 AM with

jury selection. This case is the first-priority case scheduled for jury selection on that date, so that

is a firm date. The remainder of the pretrial schedule remains unchanged from the conference on

April 21, 2021, including the final pretrial conference set for September 10, 2021 at 10:30 AM.

       The following procedures shall govern the conduct of the trial:

       1. On the first day of trial, each party shall submit two copies of an updated exhibit list

           and all trial exhibits. The exhibits must be pre-marked and assembled sequentially in

           loose leaf binders or manila folders for ease of reference. The parties shall also

           submit a USB drive containing electronic, .pdf copies of all exhibits.

       2. Counsel should be available every day at 9:00 AM (except for the first day of trial) in

           order to discuss with the Court any legal or evidentiary issues expected to arise during

           the day.

       3. Testimony will generally be taken between 9:30 AM and 5:00. There will be a mid-

           morning and mid-afternoon break of 15 minutes and a lunch break from 1:00 PM to

           2:00 PM.

       4. The parties are advised that sidebars will be kept to a minimum. Counsel are

           expected to anticipate any issues that may require a ruling from the Court and to raise


                                                   1
         those issues with the Court in advance of the time that the jury will be hearing the

         evidence.

      5. If counsel intend to distribute copies of documentary exhibits to the jury, they must

         make a separate copy for each juror.

      6. Counsel should make certain that they have custody of all original exhibits. The

         Court does not retain them and the Clerk is not responsible for them.



      SO ORDERED.

Dated: June 2, 2021
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                                2
